DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/630,182 filed on January 10, 2020. Claims 1-15 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 01/10/20 and 07/06/20 have been entered and considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 3-4, 7-8, 10-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
the result of the beam measurement”. There is insufficient antecedent basis for this limitation in these claims.
Claim 4 recites “transmitting a signal for requesting of a transmission using the plurality of beams to the base station” whereas claim 1, which claim 4 depends on, recites “receiving, from a base station, data related to each other through a plurality of beam. It is not clear how the terminal and base station utilize the same beams. Hence, renders claim 4 indefinite. Similar rejection applies to claim 8 as well as claims 11 and 15.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0039345) and in view of Iyer (US 2017/0310431).

Regarding claims 1 (method) & 5 (terminal), Kim teaches a method by a terminal for receiving data in a wireless communication system (Figure 4, 410 “Terminal”), comprising: receiving, from a base station (Figure 4, 400 “Base Station”), data through a plurality of beams (Figure 4, 405 “Transmission Data”, 409 “Beam Change Request” & 411 “First Retransmission”); and processing the data together (Paragraph 68: after performing the steps 409 and 411, the terminal decodes an initially transmitted signal and a retransmitted signal). Although Kim teaches data (transmission and retransmission), Kim does not explicitly disclose data related to each other. In a related field of endeavor, Iyer discloses data related to each other (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before Paragraph 3.

Regarding claims 2 & 6, The combination of Kim and Iyer teaches the method of claim 1 and the terminal of claim 5. Kim further discloses wherein the data comprises first data and second data which are transmitted through different beams (Figure 4, 405 “Transmission Data”, 409 “Beam Change Request” & 411 “First Retransmission”), and wherein the processing comprises decoding of the first data and the second data together (Paragraph 68: after performing the steps 409 and 411, the terminal decodes an initially transmitted signal and a retransmitted signal). However, as noted above, Kim does not explicitly disclose the data related to each other comprises the first data is at least partly equal to the second data or is obtained by adding redundancy information to the second data. Iyer, on the other hand, discloses the data related to each other comprises the first data is at least partly equal to the second data or is obtained by adding redundancy information to the second data (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s data to include CC or IR as in Iyer. One of ordinary skill in the art would be motivated to do so to improve reliability, Paragraph 3.

Regarding claims 3 & 7, The combination of Kim and Iyer teaches the method of claim 1 and the terminal of claim 5. In addition, Kim discloses wherein the plurality of beams are beams Figure 4, 400 “Base Station” & Paragraph 62: a ranking of the selected N beams).

Regarding claims 4 & 8, Kim further discloses transmitting a signal for requesting of a transmission using the plurality of beams to the base station (Figure 4, 403 “Feed Back Preferred Beam Information”); or configuring communication using a cross-polarization antenna with the base station, wherein the data is an initially transmitted data transmitted from the base station or a retransmitted data (Figure 4, 405 “Transmission Data” or 411 “First Retransmission”), and the method further includes transmitting a retransmission request message including information indicating the plurality of beams to the base station if the data is the retransmitted data (Figure 4, 407 “NACK”). However, as noted above, Kim does not explicitly disclose the data related to each other. Iyer, on the other hand, discloses the data related to each other (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s data to include CC or IR as in Iyer. One of ordinary skill in the art would be motivated to do so to improve reliability, Paragraph 3.

Regarding claims 9 (method) & 12 (base station), Kim teaches a method by a base station for transmitting data in a wireless communication system (Figure 4, 400 “Base Station”), Figure 4, 403 “Feed Back Preferred Beam Information” & Paragraphs 60-62) for transmitting data (Figure 4, 405 “Transmission Data” & 411 “First Retransmission”) to a terminal (Figure 4, 410 “Terminal”); and transmitting the data to the terminal through the plurality of beams (Figure 4, 405 “Transmission Data” & 411 “First Retransmission”). Although Kim teaches data (transmission and retransmission), Kim does not explicitly, disclose data related to each other. In a related field of endeavor, Iyer discloses data related to each other (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s data to include CC or IR as in Iyer. One of ordinary skill in the art would be motivated to do so to improve reliability, Paragraph 3.

Regarding claims 10 & 13-14, The combination of Kim and Iyer teaches the method of claim 9 and the base station of claim 12. Kim further discloses wherein the data comprises first data and second data which are transmitted through different beams (Figure 4, 405 “Transmission Data”, 409 “Beam Change Request” & 411 “First Retransmission”), wherein the first data and the second data are decoded together by the terminal (Paragraph 68: after performing the steps 409 and 411, the terminal decodes an initially transmitted signal and a retransmitted signal), and wherein the plurality of beams are beams belonging to a beam candidate group of which a beam gain is measured to be equal to or higher than a threshold value as the result of the beam measurement with the terminal, and are respectively formed through a plurality of antennas included in the base station (Figure 4, 400 “Base Station” & Paragraph 62: a ranking of the selected N beams). However, as noted above, Kim does not explicitly disclose the data related to each other comprises the first data is at least partly equal to the second data or is obtained by adding redundancy information to the second data. Iyer, on the other hand, discloses the data related to each other comprises the first data is at least partly equal to the second data or is obtained by adding redundancy information to the second data (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s data to include CC or IR as in Iyer. One of ordinary skill in the art would be motivated to do so to improve reliability, Paragraph 3.

Regarding claims 11 & 15, The combination of Kim and Iyer teaches the method of claim 9 and the base station of claim 12. In addition, Kim discloses receiving a signal for requesting of a transmission using the plurality of beams from the terminal (Figure 4, 403 “Feed Back Preferred Beam Information” & Paragraphs 60-62); or configuring communication using a cross-polarization antenna with the terminal, wherein the data is an initially transmitted data transmitted to the terminal or a retransmitted data (Figure 4, 405 “Transmission Data” or 411 “First Retransmission”), and the method further includes receiving a retransmission request message including information indicating the plurality of beams from the terminal if the data is the retransmitted data (Figure 4, 407 “NACK”). However, as noted above, Kim does not explicitly disclose the data related to each other. Iyer, on the other hand, discloses the data related to each other (Paragarph 152: retransmissions are same or different as the first transmission; accordingly, the receiver uses chase combining (CC) or incremental redundancy (IR) to combine the retransmissions). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s data to include CC or IR as in Iyer. One of ordinary skill in the art would be motivated to do so to improve reliability, Paragraph 3.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633